ACCEPTED
                                                                                        04-14-00678-CR
                                                                             FOURTH COURT OF APPEALS
                                                                                  SAN ANTONIO, TEXAS
                                                                                   4/8/2015 11:33:34 AM
                                                                                          KEITH HOTTLE
                                                                                                 CLERK

                                NO. 04-14-00678-CR

RONJEE MIDDLETON                        §         IN THE FOURTH DISTRICT
                                        §
                                        §
      VS.                               §         COURT OF APPEALS
                                        §
                                        §
STATE OF TEXAS                          §         SAN ANTONIO, TEXAS


                     MOTION FOR EXTENSION OF TIME
                         TO FILE STATE’S BRIEF

TO THE HONORABLE JUDGES OF THE FOURT COURT OF APPEALS:

      NOW COMES Nicholas “Nico” LaHood, Criminal District Attorney of

Bexar County and Counsel for the State of Texas, and files this Motion asking that

the Court extend the time for filing the State’s brief.

      Appellant was found guilty of aggravated assault with a deadly weapon. On

September 19, 2014, he was sentenced to 27 years in the Texas Department of

Criminal Justice, Institutional Division. Appellant filed a timely notice of appeal

on September 19, 2014. The clerk’s record was filed on November 6, 2014 and a

supplemental clerk’s record was filed on December 19, 2014. The reporter’s

record was filed on November 18, 2014 and a supplemental reporter’s record was

filed on February 5, 2015. Appellant filed his brief on March 9, 2015. The State’s

brief was due April 8, 2015. This is the State’s first motion requesting an extension

of time and the State requests a 30 day extension to May 7, 2015.



                                         1 of 3
       This extension is not sought for the purpose of delaying this appeal. The

State requests an extension for the following reasons:

       1) Counsel would like more time to thoroughly read the record in this case,
          as well as to research and write the State’s brief.
       2) Counsel has recently been transferred to the Appellate Division of the
          District Attorney’s Office.
       3) Due to the restructuring of the District Attorney’s Office, counsel has
          been assisting the trial division with intake and presentment of cases to
          the grand jury.
       4) Counsel recently filed the following brief in the Fourth Court of Appeals:
             a. In the Interest of D.M., Children, 04-14-00858-CV.

        Therefore, counsel respectfully asks the Court to grant this extension of

time to file the State’s brief in this case.

       WHEREFORE, PREMISES CONSIDERED, Counsel for the State prays

that the Court grant an extension of time to May 7, 2015 for filing the State’s brief.



                                                    Respectfully submitted,

                                                    Nicholas “Nico” LaHood
                                                    Criminal District Attorney
                                                    Bexar County, Texas

                                                    /s/ Jennifer D. Rossmeier
                                                    ____________________
                                                    Jennifer D. Rossmeier
                                                    State Bar No. 24079247
                                                    Assistant Criminal District Attorney
                                                    101 W. Nueva Street
                                                     San Antonio, Texas 78205-3030
                                                    Phone: (210) 335-2734
                                                    Fax: (210) 335-2436
                                                    Email: jennifer.rossmeier@bexar.org


                                           2 of 3
                         CERTIFICATE OF SERVICE

      I, Jennifer D. Rossmeier, Assistant District Attorney, Bexar County, Texas,

certify that a copy of the foregoing motion was delivered via electronic service to

Michael D. Robbins, on April 8, 2015.

                                                   /s/ Jennifer D. Rossmeier




                                        3 of 3